Title: Enclosure: Benjamin Rush to Vine Utley, 25 June 1812
From: Rush, Benjamin
To: Utley, Vine


            
              Dr Sir,
              Philadelphia June 25th 1812.
            
            Did you know how much folly and ignorance cleave to the character of the person, whose history you have required of his Physical habits, you would not have thought them it of any consequence to know them.
            It will not be in my power to answer all your questions. I  shall bearly inform you, that from necesity I conformed to the Spanish proverb of “being old when I was young, that I might be young when I was old” by living temporately. This necesity was imposed upon me at the age of eighteen, at which time I was affected with a pulmonary complaint, which continued with  occasionally, a spitting of blood, at longer or shorter intervales untill I was about forty years of age. During that long period, I lived chiefly upon Vegitables, tea, coffee, and a small quantity of animal food. When I was f most free from my disorder, I drank malt liquors, and wine, and took bark with advantage.
            In the paroxysm,s of my disease,  whether induced by cold, or any other ways cause, I lost blood, and reduced my diet; which generally relieved me in a few days.
            I have had several severe attacks of accute diseases, particularly, Pleurisy, and billious fevers. I have suffered likewise for months, with vertigo, and headach, since, as well as the period before mentioned.
            Since my 58th year I have enjoyed uninterupted health, with the exception of now, and then a catarrh, such as is common to persons of all ages in our country.
            I am now in my sixty eighth year, and thro, Divine goodness, possess the same facility in doing business, and the same pleasure in study,  that I did when I was a young man.
            I generally sleep about seven hours in the four and twenty, and spend from three to seven hours at my desk every day according to the greater or less hurry of my business.—I continue to prefer tea, and coffee with their usual accompanyments, to all other kinds of aliment. At dinner, and but at no other time I eat sparingly of animal food; with the common garden vegitables of our country, and generally drink one glass; or a glass and a half of old Madeira wine after them. I never drink ardent spirits in any way nor at any time. I see well with spectacles, and my hearing is unimpaired. I appreciate the continuance, and perfection of these two senses at 100,000 dollars—a year.    Blessed be God for them, without them life would be a living death.
            I have been employed for several years in preparing for the press, a work to be entitled, “Rules for the preservation of health, accommodated to the climate diet, and present State of Society, and manners of the inhabitants of the United States.”
            It will include all my opinions, and most of my practices upon the subject of your letter.
            
              I am Dr Sir yours very respectfully
              Benj. Rush
            
          